DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Specification
The Amendment to the Abstract is acceptable.  However, the amended Abstract of the disclosure is objected to because it exceeds 150 words.  The amended Abstract is shown below, and currently has 159 words and includes legal phraseology (e.g., “comprising”.)   Correction is required.  See MPEP § 608.01(b).
The invention relates to a palletizing apparatus for setting down article layers  on a transport aid, comprising a lifting apparatus which is configured in the form of a column and has at least three sides, and which has at least three separate guide devices, wherein, on at least three sides, in each case one of the at least three guide devices is arranged, and wherein, on at least three guide devices, in each case at least one carriage is guided so as to be movable in a vertical direction (Z). Here, the at least three sides are oriented parallel to the vertical direction (Z) and in an inclined manner with respect to one another, wherein at least two of the angles (Al, A2, A3) between in each case two of the three sides) are other than 90°. The invention also relates to a method for operating a palletizing apparatus  for setting down an article layer on a transport aid.





Claim Objections
4.	Claims 4-15 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, Claims 4-15 have not been further treated on the merits.
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or 

7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “set-down apparatus” for transporting an article layer in a longitudinal direction, as recited in Claims 1 and 15;
The “compressing apparatus” for orienting an article layer, as recited in Claims 8 and 15; 
The “transfer apparatus” for transporting an article layer, as recited in Claims 11 and 15; and
The “transport aid”, for supporting the article layer, as recited in Claim 15. 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “A palletizing apparatus for setting down article layers on a transport aid, comprising a lifting apparatus which is configured in the form of a column and has at least three sides, and which has at least three separate guide devices, wherein, on at least three sides, in each case one of the at least three guide devices is arranged, and wherein, on at least three guide devices, in each case at least one carriage is guided so as to be movable in a vertical direction (Z), characterized in that the at least three sides are oriented parallel to the vertical direction (Z) and in an inclined manner with respect to one another, wherein at least two of the angles (Al, A2, A3) between in each case two of the three sides are other than 90°.”  The phrase “in an inclined manner with respect to one another” is indefinite because it is unclear whether the sides are inclined relative to a vertical direction, which can be construed in this manner since this phrase occurs in a limitation directed to the vertical direction, or whether the “inclined 
Claims 4-15 include multiple dependent claims that are dependent on other multiple dependent claims.  Because of the many configurations that these multiple dependent claims create, the scope of Claims 4-15 cannot be determined. 
Claim 15 recites, “A method for operating a palletizing apparatus for setting down an article layer on a transport aid as claimed in one of claims 1 to 14, 
wherein the palletizing apparatus comprises a lifting apparatus which has at least three separate guide devices, wherein, on at least three guide devices, in each case at least one carriage is guided so as to be movable in a vertical direction (Z), 
comprising the following steps of: 
moving a first carriage, on which a set-down apparatus is arranged, in the vertical direction (Z) to a predefined height position; 
moving a second carriage, on which a compressing apparatus for orienting the article layer is arranged, which has at least one front-side stop and one rear-side stop, in the vertical direction (Z) to a predefined height position
conveying the article layer onto a transfer apparatus which is attached to a third carriage;
moving the third carriage to a predefined height position; 
transporting the article layer from the transfer apparatus onto the set-down apparatus while the set-down apparatus is located in a first longitudinal position in which the set-down apparatus is arranged immediately next to the transfer apparatus in the longitudinal direction (X); 
moving the set-down apparatus in the longitudinal direction (X) relative to the first carriage to a second longitudinal position in which the article layer is arranged between the stops in the longitudinal direction (X); 
moving the set-down apparatus in the longitudinal direction (X) relative to the first carriage to the first longitudinal position, with the result that the article layer is set down on the transport aid or on a layer stack located on the transport aid.”
Claim 15 is indefinite for the following reasons:
The use of the indefinite article “a” or “at least one/three” with the “lifting apparatus”, “guide devices”, “carriage”, “vertical direction”, “set-down apparatus”, “compressing apparatus”, and “transfer apparatus” creates ambiguity because these terms were previously introduced in Claims 1, 5, 8, and 11 (all of which Claim 15 depends), and it is unclear whether these terms are the same or different structures as those recited previously in Claims 1, 5, 8, and 11. 
Each of the “set-down apparatus”, “compressing apparatus”, and “transfer apparatus” are moved to “a predefined height position”.  It is unclear as to whether 
In the “moving a second carriage step, it is unclear whether the “front-side stop” and “rear-side stop” are associated with the second carriage or the compressing apparatus, as both of these objects precede the preposition “which has” that introduces these stops.  
It is unclear as to how the article layer is set down on the transport aid or the layer stack since the method step(s) stops at moving the set-down apparatus out of the way of the article layer in the compressing apparatus, the compressing apparatus is never moved from its predetermined height position, and the height of the transport aid or top of the layer stack is not specified in the claim.

Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Kollmuss et al., US 10,442,638 (cited by Applicant as US 2018/0229948) in view of Machida et al., US 8,813,942 (cited by Applicant), Kiederle et al., US 5,263,813, and CH 556,008 (“CH ‘008”cited by Applicant).  
Kollmuss discloses a palletizing apparatus for setting down article layers on a transport aid (10, Figs. 1-5, C7, L27 – C15, L60) , comprising a lifting apparatus (60, Fig. 4) which is configured in the form of a column and has at least three sides (Figs. 1-5), and which has at least three separate guide devices (62, Fig. 1), wherein, on at least three sides, in each case one of the at least three guide devices is arranged, and wherein, on at least three guide devices, in each case at least one carriage (48, 50, Figs. 1, 4) is guided and moved by a separate drive so as to be movable in a vertical direction Z (C9, L34 - C13, L33), characterized in that the at least three sides are oriented parallel to the vertical direction Z and in an inclined manner with respect to one another (Figs. 1-5).
Kollmuss fails to teach a lifting column wherein the angles between two of the three sides are other than 90°.  
Machida discloses a lifting apparatus/column (33, Figs. 1, 26-46, C6, L58 – C7, L59, C12, L24-C14, L26) having three sides with the angles between the sides being between 1 and 89° (Fig. 1), the lifting column having one carriage (34) that is movable in the vertical direction;
Kiederle discloses a palletizing apparatus (Figs. 1-4, C3, L4 – C6, L22) that includes a lifting apparatus/column (1, Fig. 1) having three separate carriages (2, 12, 7) attached to the column, with each of the carriages supporting devices (a gripper, a conveyor, and a lifting table) used to handle an article layer; and 
CH ‘008 discloses a polygon shaped column used to support a gripper (Figs. 1-3), the column having three major sides with each side containing a drive unit (Fig. 2).   
.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   The following references disclose a lifting apparatus/column having multiple devices attached to the column for use in moving an article layer to a pallet/transport aid or a stack:    US 5,683,222;  US 7,850,415;  US 9,511,956;  and US 10,569,957.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652